Citation Nr: 1527901	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-15 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for thoracic strain.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial rating in excess of 30 percent for asthma.

6.  Entitlement to an initial compensable rating before January 21, 2014, and an initial rating in excess of 10 percent after January 21, 2014 for allergic rhinitis.


REPRESENTATION

The Veteran represented by:     David A. Standridge, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in February 2015, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issues of service connection for GERD, an increased rating for asthma, and an increased rating for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his hearing before the Board in April 2015, the Veteran withdrew the appeal on the issues of service connection for thoracic strain.
2.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's migraine disability was incurred during active service.

3.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that sleep apnea was caused or aggravated by allergic rhinitis and asthma.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for the issue of service connection for thoracic strain has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for migraines are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the May 2009 rating decision, the RO also decided the issue of service connection for thoracic strain.  The Veteran's notice of disagreement included the issue of denial of service connection for thoracic strain.  After that issue was certified for appeal before the Board, and at his hearing before the Board, the Veteran, through his attorney, stated that he wished to withdraw this issue.

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran or his representative.  3 8 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the foregoing claim of service connection for thoracic strain, the Board does not have appellate jurisdiction and the appeal as to the claim for service connection for thoracic strain is dismissed.  38 U.S.C.A. § 7105.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the issues of service connection for sleep apnea and service connection for migraines are resolved in the Veteran's favor, the only matters disposed of in this decision, further discussion here of compliance with the VCAA with regard to these claims is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Organic diseases of the nervous system, which could include a migraine disability, is listed as a disease under § 3.309 as a chronic disease
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999).)

In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service Connection for Migraines

The Veteran served from August 1974 to August 1994.  Shortly before discharge, however, the Medical Group of the 377th Wing notified the Wing personnel section that the outpatient records of the Veteran were not available.  It appears to date, these records have not been found.  The only records available are the entrance examination and the dental records.  

The entrance examination in July 1974 does not mention any migraine disability or symptoms.  The dental records do include a dental patient history dated in May 1994, which is shortly before discharge, where the Veteran reported taking medication for sinuses and headaches.  

Private records starting in November 1996 noted the Veteran had continuing headaches that were pulsating but without nausea and vomiting or photosensitivity.

In May 1997, the Veteran was diagnosed with sinus headaches and sinus congestion.  

In January 1998, the Veteran complained that the sunlight hurt his eyes when he had a headache.  A CT scan of the sinuses was normal.  A CT scan of the head was normal except for a right venous angioma, which a neurosurgery consult determined was congenital.  

By March 1998, the Veteran's diagnosis was migraines and he began receiving treatment for migraine headaches, which the Board notes have continued to the present.  

In June 2001, it was noted that the Veteran had migraine headaches worsened typically by seasonal allergies.  The history stated that migraine symptoms were longstanding since childhood and typically the symptoms included throbbing in the temple area, photophobia, nausea and sometimes vomiting.  

In December 2006, a physician noted that the Veteran's allergies were a major trigger for migraines.  

In September 2007, an allergist, Dr. S. Tolber, noted the onset of allergy symptoms and headaches began after a dust storm while the Veteran was stationed in Idaho and the symptoms worsened when stationed in Rimini, Italy.  The Veteran reported migraines every four weeks, mostly on the left side.  

In June 2008, the Veteran in a statement to VA reported that while stationed at Mountain Home Air Force Base in Idaho, a dust storm or dust devil caused him to seek treatment for severe headaches and other symptoms and he has had continuing problems with headaches and his allergies since that time.   

The Veteran was afforded a VA examination in December 2010.  The Veteran reported that his headaches had their onset after a dust storm and he went to the emergency room.  From then on, he began having problems with headaches, diagnosed as sinus headaches.  The headaches have improved since the 1990s when he was told they were actually migraines.  Now, he gets a headache about every two weeks, or two to three times a month.  Most attacks are prostrating and last for hours.  The VA examiner concluded the migraines are not caused by or the result of "treatment in service" [sic] reasoning the June 2001 note documented the condition since childhood and the frequency was unchanged.  

In January 2014, a private physician, Dr. T. Adamson, evaluated the Veteran and reviewed the Veteran's medical records.  He noted the Veteran was diagnosed with headaches in service.  The Veteran's first severe headaches occurred simultaneously with the first allergy attack in Idaho.  While the Veteran was diagnosed specifically with migraines after service, Dr. Adamson determined that it is more likely than not that the Veteran began suffering from migraines during his time in service.  In addition, it is more likely than not that the Veteran's current migraine headache problems arise from his allergic rhinitis, which, in his opinion, occurred during service.  Dr. Adamson found no other plausible causes in the records he reviewed, such as a genetic predisposition to migraine headaches or indication of stressful events while in service or thereafter. 

In a letter dated in May 2014, Dr. Adamson supplemented his earlier opinions regarding the Veteran's sleep apnea and service.  Since the migraines began when the allergies did, and seemed lessened since then, it would be more likely than not the migraines are a result of and a co-morbid condition of the service related allergy disability. 

In January 2015, VA obtained an opinion from a VA examiner.  He concluded it was less likely than not that the Veteran's migraines are secondary to allergic rhinitis.  He agreed with Dr. Adamson that migraines are caused by a large number of factors but noted that allergic rhinitis is not listed in the literature cited by Dr. Adamson.  

In April 2015, another private physician, Dr. A. Hurt, examined the Veteran and concluded it was more likely than not that the Veteran's migraine disability is caused by the Veteran's asthma and/or allergies.  

Initially, the Board notes that the Veteran asserts that his migraine disability has resulted from other service connected disabilities, particularly allergic rhinitis.  He has submitted reports from private physicians who have made this conclusion that his current sleep apnea resulted from his service connected disabilities.  When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).  The Board has determined, however, that his claim may be decided on the basis of direct service connection.

The Board is also aware that a history in June 2001 suggested he has had migraines since childhood.  This is the only note that mentions migraines before service.  Most notes attribute the onset to his time in service.  The entrance examination, as noted, does not mention migraines or any headache symptoms.  The Veteran was presumed to have been in sound condition upon entry to service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service. 38 C.F.R. § 3.304(b).  As there is no clear and unmistakable evidence of a migraines pre-existing service, the presumption of soundness is not rebutted and the Board has disregarded the December 2010 VA examiner's opinion because he relied solely on the June 2001 history as a rationale for the opinion.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for a headache disability are met.  The service treatment records available do indicate the Veteran was treated for headaches in service as well as sinusitis.  The Veteran has stated the headaches were diagnosed in service as sinus headaches.  Post-service medical records indicate that initially, the headaches were also diagnosed as sinus headaches but starting in March 1998, the diagnosis was changed to migraines.  The headaches responded to migraine treatment and the Veteran currently has a diagnosis of migraines.  Thus, there is evidence of a current migraine disability.  As such, Davidson/Shedden element (1) has been demonstrated.

As noted, the Veteran testified that his headaches started while serving and the attacks have never stopped.  The service treatment records and subsequent medical records reference ongoing headache complaints.  Therefore, Davidson/Shedden element (2) has been satisfied.

Finally, the Board finds that Veteran's testimony as to the onset of his migraine headache disability in service, which has remained until the present, and his attribution of his headaches to service satisfies Davidson/Shedden element (3).  Headache symptoms are certainly symptoms which lay persons are uniquely qualified to report.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  The Board finds that the Veteran's lay statements are credible, and therefore finds that not only is there evidence of in-service incurrence of headaches, now diagnosed as migraines, but that the headaches have recurred from separation to the present.  This is a case in which the Veteran's lay opinion is sufficient to establish direct service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  
The Veteran is competent and credible to report that he began experiencing headaches in service and has experienced headaches ever since service.  A Veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

There is no medical record indicating he ever denied headaches, or migraines, or gave any history inconsistent with what he reported to the VA examiners and his written statements submitted in this claim.  Thus, the Veteran's lay statements are competent and credible with regard to the onset and continued occurrence of migraines in service and since.  With evidence of a current disability and evidence of a relationship between the current disability and headaches in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

While there are conflicting medical opinions as to whether his headaches are related to service connected disabilities, the Board need not resolve this issue because the Veteran as explained established direct service connection between his current migraine disability and the headaches suffered in service.  Resolving all doubt in favor of the Veteran, service connection for a headaches disability is warranted.  38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Sleep Apnea

The Veteran served from August 1974 to August 1994.  Shortly before discharge, however, the Medical Group of the 377th Wing notified the personnel section that the outpatient records of the Veteran were not available.  It appears to date, these records have not been found.  The only records available are the entrance examination and the dental records.  The entrance examination in July 1974 does not mention the Veteran had trouble sleeping.

In December 1999, the Veteran complained of sleep difficulties.  The diagnosis was insomnia and he was placed on sleep medication.  

In December 2004, the Veteran complained of insomnia.  He reported being told he snores and stops breathing at times.  He described nonrestful sleep but without daytime fatigue.  His primary care physician stated the symptoms were consistent with obstructive sleep apnea.  

The Veteran underwent a sleep study in February 2005.  The diagnosis was mild obstructive sleep apnea and further study was recommended to determine if the Veteran would benefit from a CPAP.  Other treatment was possible because of the mild severity of the obstructive sleep apnea.  It appears that due to the finding of mild severity, his insurance company would not pay for the CPAP feasibility study.  As a result, it was not done, although he continued to receive treatment for what was labeled as insomnia.

In September 2007, the Veteran sought treatment from his primary caregiver.  His girlfriend told him he snored and stopped breathing in the middle of the night.  

In October 2007, the Veteran was evaluated at the Presbyterian Sleep Center, complaining of snoring, sleep disordered breathing, and fatigue.  While in the military, he had been informed that he had mild sleep apnea, but referred to the prior post-service sleep study that demonstrated mild severity of the obstructive sleep apnea.  The Veteran also does not feel rested upon awakening and feels fatigued during the day.  He wakes up with a snort and sometimes choking.  His lack of sleep and fatigue were causing major problems with concentration.  

A January 2008 note by Presbyterian Sleep Center indicated the Veteran had a CPAP sleep study the prior month and he slept well with the CPAP.  He was issued a CPAP machine.  

In January 2014, a private physician, Dr. T. Adamson, evaluated the Veteran and reviewed the Veteran's medical records.  He noted the Veteran was diagnosed with sleep apnea after service.  The Veteran was never known to snore or have problems until age 20.  In 1976, he was told by his ex-wife that he snored.  He was worked up and told he had sleep apnea at Kirkland Air Force base.  In Dr. Adamson's opinion the Veteran's sleep apnea is more likely than not caused by his severe allergic rhinitis, which was caused during service.  Sleep apnea can be caused by allergic rhinitis.  The Veteran still used a CPAP machine every day.

In February 2014, A VA examiner issued an opinion concluding that while it is within the range of possibility, it is less likely than not that the his allergic rhinitis caused his sleep apnea.  The expert noted the literature cited by Dr. Adamson stated obstructive sleep apnea may be more likely a cause or aggravating factor in patients with severe allergic rhinitis as opposed to patients with mild allergic rhinitis.  In this case, the severity of the Veteran's allergic rhinitis was not well documented.  The medical evidence did not support a conclusion the Veteran had severe allergic rhinitis.  On the sleep apnea side, the VA examiner noted the Veteran did not have a nasal obstruction or other abnormalities of nares/sinuses.  Citing additional medical literature, the VA examiner also noted more important risk factors such as age, gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  The literature did find that respiratory allergies and nasal congestion can aggravate symptoms such as snoring and sleep disordered breathing.

In a letter dated in May 2014, Dr. Adamson supplemented his earlier opinions regarding the Veteran's sleep apnea and service with more medical literature concluding adults with asthma also have sleep apnea.  

In January 2015, VA obtained an opinion from a VA examiner. The VA examiner reviewed Dr. Adamson's submissions and stated the literature on allergic rhinitis complications include sleeping difficulties but does not mention obstructive sleep apnea specifically.  He quotes the literature which the Board notes lists sleeping disorders, not sleeping difficulties.  The VA examiner goes on to state that just as catching a cold aggravates the symptoms, but does not cause nor permanently change the natural history of a deviated nasal septum; allergic rhinitis can aggravate the symptoms of obstructive sleep apnea, it does not cause nor change the natural progression of obstructive sleep apnea.  In addition, statistical correlation does not show cause and effect.

In April 2015, another private physician, Dr. A. Hurt, examined the Veteran and concluded it was more likely than not that the Veteran's obstructive sleep apnea is caused by the Veteran's asthma and/or allergies.  He disagreed with the VA examiner's conclusion that there is no evidence linking obstructive sleep apnea to asthma and/or allergies.  He provided his own citation of literature in support of his opinions.  He explained that asthma and/or allergies cause problems with the upper airway system that impact on one's ability to have adequate oxygenation and breathe properly.  A narrowing of the airway passages causes a person to have a difficult time with the intake of oxygen, resulting in lowered oxygen levels.  As such, nasal inflammation is a high risk factor for causation of obstructive sleep apnea.   

In this instance, there is no dispute the Veteran has sleep apnea.  There is also no dispute about the Veteran's asthma and allergic rhinitis disabilities as they are service connected.  

As to the third Wallin element, a nexus between the claimed sleep apnea disability and the service connected asthma and allergic rhinitis disabilities, the Board notes that the VA examiners have concluded that obstructive sleep apnea is less likely than not is caused by the asthma and allergic rhinitis disabilities.  The experts disagreed that asthma and allergic rhinitis were risk factors in sleep apnea and no definitive study has shown sleep apnea is caused by either asthma or allergic rhinitis.  On the other hand, the private physicians have concluded that both asthma and allergic rhinitis plays a part in the Veteran's sleep apnea.  
Thus, there is a dispute whether medicine has determined there is a causal link between obstructive sleep apnea and asthma and/or allergic rhinitis.  To resolve the dispute, the evidence need only be in equipoise, not that it needs to be clearly determined whether a disability was caused by another disability.  38 C.F.R. § 3.303(a).  See also Wise v. Shinseki, 26 Vet. App. 517 (2014) (medical literature discussing a link between a disability and another disability or service did not have to be established to the point of being generally accepted in the scientific community); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that the extent to which a theory is accepted in the scientific community is a factor that the Board may use in evaluating scientific evidence but in a merits adjudication, the evidence need only reach equipoise).

All opinions before the Board explained their rationale by citing and extensively discussing medical literature which supported their respective positions of causation or no causation.  Based on the Board's review of the medical literature of record, there may not be a general consensus in the medical community that sleep apnea results from or is caused or aggravated by asthma and allergic rhinitis, but it is as likely as not (50/50) that it is.  In the recent case of Wise v. Shinseki, 26 Vet. App. 517 (2014), the Court held that a medical principle need not reach the level of scientific or medical consensus to support the claim.  Instead, while the Board can consider the extent a scientific theory is accepted in the scientific community, it cannot demand a level of acceptance in the scientific community greater than the level of proof required by the benefit of the doubt rule.

Thus, there is competent medical evidence on the nexus question in favor of the claim and against the claim.

Here, as already noted, the significant facts are not disputed, that is, evidence of a diagnosis of obstructive sleep apnea.  The Veteran also has had a long standing history of asthma and allergic rhinitis.  The same set of facts, however, has resulted in contradictory conclusions.  Accordingly, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim of service connection.

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current sleep apnea disability is related to, caused by, or aggravated by the Veteran's asthma and allergic rhinitis.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted. 

Resolving doubt in favor of the Veteran, service connection for sleep apnea is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal for service connection for thoracic strain is dismissed.

Entitlement to service connection for migraines is granted.

Entitlement to service connection for sleep apnea is granted.


REMAND

In March 2014, the RO issued a rating decision granting service connection for asthma, awarding a 30 percent rating and service connection for allergic rhinitis, initially rated as noncompensable but rated 10 percent since January 2014.  In a June 2014 document, the Veteran disagreed with the ratings for asthma and allergic rhinitis.  The RO acknowledged the notice of disagreement in a letter dated in July 2014.  To date, however, the RO has not issued a statement of the case.  

In a rating decision dated in November 2014, the RO denied service connection for GERD.  In April 2015, the Veteran filed a notice of disagreement, and the RO has not issued a statement of the case.  The Board is required to remand all three claims so the RO can issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case on the claim for service connection for GERD as denied in a November 2015 rating decision and on the claims for increased ratings for asthma and allergic rhinitis as awarded in the March 2014 rating decision.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


